The court did not improvidently exercise its discretion in issuing the stay pursuant to CPLR 2201, since property of the estate which the Public Administrator may uncover in the SCPA proceeding appears to be directly relevant to resolving, inter alia, the competing wills’ provisions as to “eligibility to receive letters” (SCPA 707 [1] [e]). Moreover, given the current insolvency of the estate, without the benefit of increasing the estate’s value through the SCPA 2103 proceeding, winning in the probate proceeding may be merely a pyrrhic victory.
We have considered objectant’s remaining arguments and find them unavailing. Concur — Mazzarelli J.P., Andrias, DeGrasse, Richter and Abdus-Salaam, JJ.